UNITED STATES ARMY COURT OF CRIMINAL APPEALS

Before
ALDYKIEWCZ, SALUSSOLIA, and WALKER
Appellate Military Judges

UNITED STATES, Appellee
Vv.
Staff Sergeant JOSHUA S. CANNON
United States Army, Appellant

ARMY 20180034

Seventh Army Training Command
Joseph A. Keeler, Military Judge
Lieutenant Colonel Joseph B. Mackey, Staff Judge Advocate

For Appellant: Major Jack D. Einhorn, JA; Captain Patrick G. Hoffman, JA (on
brief).

For Appellee: Lieutenant Colonel Wayne H. Williams, JA; Major Hannah E.
Kaufman, JA; Lieutenant Colonel Teresa T. Phelps, JA (on brief).

6 March 2020

This opinion is issued as an unpublished opinion and, as such, does not serve as precedent.
Per Curiam:

Appellant invites this court to exercise our Article 66(c), Uniform Code of
Military Justice [UCMJ] authority to reduce his sentence because of his conditions
of confinement. Appellant alleges that the Joint Regional Correctional Facility has
violated his First and Fifth Amendment rights by denying him contact with his step-

daughter."

 

* A military judge sitting as a general court-martial convicted appellant, contrary to
his pleas, of two specifications of attempting to commit a lewd act with a child
under 12 years of age, in violation of Article 80, UCMJ, 10 U.S.C. § 880 (2012).
The convening authority approved the adjudged sentence of reduction to the grade of
E-1, forfeiture of all pay and allowances, confinement for 27 months, and a bad-
conduct discharge.

(continued . . .)
CANNON—ARMY 20180034

Having reviewed the parties’ pleadings, Defense Appellate Exhibits A-K, and
Government Appellate Exhibits 1-2, we decline appellant’s invitation to grant
sentence relief. See United States v. Jessie, ARMY 20160187, 2018 CCA LEXIS

609 (Army Ct. Crim. App. 28 Dec. 2018) (en banc mem. op.); see also United States
v. Gay, 75 M.J. 264 (C.A.A.F. 2016).

CONCLUSION
The findings of guilty and the sentence are AFFIRMED.

FOR THE COURT:

Mik hoo

Clerk of Court

 

(. .. continued)

Appellant’s conviction stems from his attempts to communicate with Miss YO, an
11-year-old neighbor, the best friend of his 12-year-old step-daughter. Believing he
was communicating with Miss YO, appellant sent an undercover Army Criminal
Investigation Command (CID) special agent numerous inappropriate text messages
of a sexual nature including: “so you want to feel me in you then;” “I would hurt you
as small as you are;” “I'm a thick guy you couldn't handle it;” “still want to know
what you want me to do to you;” “Try putting 3 of your fingers in, If you can't I
can't;” “I'm probably longer then whoever you had sex with;” and "all men like bjs.”
Appellant also, on divers occasions, sent the special agent images of a penis.